



COURT OF APPEAL FOR ONTARIO

CITATION: Carr v. Condon, 2018 ONCA 509

DATE: 20180531

DOCKET: C64005

Juriansz, Benotto and Fairburn JJ.A.

BETWEEN

Sharon Mae Carr

Applicant
(Appellant)

and

Timothy Condon

Respondent
(Respondent in Appeal)

Aaron Franks and Michael Zalev, for the appellant

Kirsten Hughes, Larissa Bazoian and Stephen Grant, for
    the respondent

Heard and released orally: May 30,
    2018

On appeal from the order of
    Justice Paul R. Sweeny of the Superior Court of Justice dated, May 29, 2017.

REASONS FOR DECISION

[1]

The appellants motion to change her spousal support was dismissed. She
    appeals on the basis that the motion judge erred by not awarding compensatory
    support.

[2]

The parties were married for 21 years. They have two children who are
    now adults. The respondent was a successful senior executive. The appellant did
    not work outside the home. Upon separation, the parties attended mediation and
    reached an agreement which was incorporated into a consent order in 2012. The
    order provided that the respondent pay $12,000 per month in spousal support
    based on his annual salary of approximately $444,000 plus 27% of his incentive
    employment income. This percentage added significantly to the appellants
    support. For example, by 2017, her support was over $600,000. The estimate for
    2018 is over $700,000. The separation agreement imputed an annual income to her
    of $30,000.

[3]

The order contemplated a review in 2017. The parties equalized their
    property and each left the marriage with approximately $1.9 million.

[4]

The motion judge found that the respondents income had increased and
    that this constituted a material change warranting a review. The parties agreed
    to postpone the 2017 review to 2020. Consequently, the motion judge viewed his
    task as a limited variation application and not a
de novo
assessment.
    Nonetheless, the motion judge considered the factors in s. 17(7) of the
Divorce
    Act
and the Spousal Support Advisory Guidelines. The motion judge addressed
    compensatory support and concluded that the economic disadvantages arising from
    the marriage had been properly addressed. The motion to change spousal support
    was dismissed.

[5]

The appellant submits that in considering compensatory support, the
    motion judge misunderstood the principles in
Moge v. Moge
, [1992] 3
    S.C.R. 813. He argues that, had the motion judge properly considered these
    factors, he would have awarded compensatory support.

[6]

We do not agree.

[7]

The motion judge set out and considered the principles of compensatory
    support as he was required to do under s. 17. He addressed the Spousal Support
    Advisory Guidelines and concluded that no additional support was necessary to
    achieve the objectives in the Act. Read as a whole, his reasons indicate that
    he was alive to the compensatory factors, properly considered them and
    conducted the broad and expansive analysis contemplated by
Thompson v.
    Thompson
, 2013 ONSC 5500 at para. 57.

[8]

The standard of review on all matters relating to support is highly deferential.
    Appellate courts should not interfere with support orders unless the reasons
    disclose an error in principle, a significant misapprehension or the award is
    clearly wrong: see
Hickey v. Hickey
, [1999] 2 S.C.R. 518 at paras
    11-12.

[9]

There was no legal error in the motion judges approach to the motion to
    change support, no error in principle and no significant misapprehension of the
    evidence. Nor is the award clearly wrong.

[10]

The
    appeal is therefore dismissed with costs fixed in the amount of $25,000 all
    inclusive.

R.G. Juriansz J.A.

M.L. Benotto J.A.

Fairburn J.A.


